Citation Nr: 0113455	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  The veteran was a prisoner of war of the German 
Government from December 1944 to April 1945.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

In June1985 the Board denied service connection for cause of 
death.  Since that determination 38 C.F.R. § 3.309 (2000) has 
been revised on several occasion expanding the number of 
presumptive diseases.  The Board considers the pertinent 
revisions as liberalizing legislation.  The RO based the 
current decision on a de novo review of the record.  The 
Board concurs.  Accordingly, the issue is as stated on the 
title page of this decision.

The Board considers the current claim as including 
entitlement to dependency and indemnity compensation benefits 
(DIC) under the criteria of 38 U.S.C.A. § 1318 (West 1991).  
This issue has not been adjudicated by the RO and is referred 
to the RO for appropriate action.


REMAND

The appellant contends, in essence, that disease or injury 
incurred during or related to the veteran's prisoner of war 
experience caused or contributed to the cause of the 
veteran's death.  Alternatively, the appellant maintains that 
the veteran's death was due to his exposure to ionizing 
radiation while a prisoner of war.

The official death certificate shows that the veteran died in 
May 1984.  The immediate cause of death was Hodgkin's 
disease.  At the time of his death, the appellant was 
assigned a 30 percent disability evaluation for service-
connected residuals of frozen feet.

The appellant is advised that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, a review of the record discloses that the 
veteran was hospitalized at the time of his death, and that 
an autopsy was conducted.  The terminal medical records and 
the autopsy report have not been associated with the claims 
folder.   The Board is of the opinion that these records 
should be obtained and associated with the claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers who may possess additional 
records pertinent to her claim.  With any 
necessary authorization forms, the RO should 
attempt to obtain copies of those treatment 
records identified by the appellant which 
have not previously been associated with the 
claims file, to specifically include the 
terminal hospital report and the autopsy 
protocol report. 

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.
3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The claim should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



